This is an appeal from the determination of a deficiency in income tax for the year 1919 in the amount of $2,911.30. The alleged deficiency arises from the Commissioner’s reduction of the 1919 opening inventory of an affiliated corporation by $30,000 alleged to represent appreciated value of timber stumpage purchased by the subsidiary from the taxpayer.
FINDINGS OE FACT.
1. The taxpayer is a corporation with its principal place of business at 100 West Forty-second Street, New York City. It is a holding company, capitalized at $1,000,000, and during 1919 its assets consisted of $400,000 par value stock of the West Bay Naval Stores & Lumber Co. with which it was affiliated.
2. In its opening inventory for 1919 the West Bay Naval Stores & Lumber Co. carried an item of $48,959.30 for stumpage. This represents two purchases of stumpage, one being from the Sale-Davis Co. and the Southern Lumber Co., the other from W. H. Covington & Co., a partnership. The venders named are in no way affiliated with the West Bay Co. or the West Bay Naval Stores & Lumber Co.
3. The Commissioner’s reduction of the 1919 opening inventory of the West Bay Naval Stores & Lumber Co. was predicated upon *484the contention that the stumpage purchases above mentioned were made from the West Bay Co. and that their inventory valuation represented an appreciation of $30,000 over cost.
4. The West Bay Co. has never owned- any stumpage and has never transacted any business, its sole function being that of a holding company.
DECISION.
The deficiency determined by the Commissioner is disallowed.
ARundell not participating.